Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about July 19, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed acts that, if committed by an adult, would constitute the crimes of robbery in the third degree, grand larceny in the fourth degree and criminal possession of stolen *512property in the fifth degree, and placed her with the Office of Children and Family Services for a period of up to 18 months, unanimously reversed, on the law, without costs, and the matter remanded for a new fact-finding hearing.
As the presentment agency concedes, the Family Court erred in ordering testimony to proceed in appellant’s absence. While the court briefly inquired into appellant’s whereabouts and learned that defense counsel did not know where she was, the court did not make a determination that appellant’s absence was deliberate, or state any grounds for reaching such a conclusion (see People v Brooks, 75 NY2d 898, 899 [1990]). Accordingly, there was a violation of appellant’s right to be present (see Family Ct Act § 341.2 [1]). We note that appellant arrived in court approximately one hour late, and had a reasonable excuse for her lateness. Concur — Acosta, J.P., Saxe, Renwick, Richter and Clark, JJ.